DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 	Claims 1-15, 18-36 have been canceled, and claims 16-17 and 37-54 have been considered on the merits. All arguments have been fully considered. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claims 16-17, 37-40, 44-47 and 51
The disclosure of the prior-filed application, Application No. 61/031,803, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘548 application does not provide any support for the concentration of the white blood cells is “between 4,000 cells/l and 33,000 cells/l” as claimed in claims 16, 44 and 51. Thus, the priority claim to the ‘803 application is not granted for claims 16-17, 37-40, 44-47 and 51. The earliest filing date for these claims is determined as 11/21/2008, a filing date of 61/116,048.  

Claims 41-43, 48-50, 52-54
The earliest filing date for these claims is determined as 2/27/2008 (a filing date of 61/031,803).  
	
Claim Rejections - 35 USC § 112
The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	
Claim Rejections - 35 USC § 102 and 103 
The claim rejections under 35 USC §102 and 103 have been withdrawn due to the instant amendment. Upon the instant amendment, the priority date has been reestablished as indicated above, and the prior art applied to the claim rejection in the previous OA is no longer valid and thus, the rejections have been withdrawn.

Claim Objections
Claim 16 is objected to because of the following informalities:  The phrase “the white blood cells in the volume at a concentration of between 4,000…” would be more appropriate as “wherein the white blood cells in the volume are at a concentration of between 4,000…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 46 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 40, 46 and 53 are directed to the composition further comprising soluble tumor necrosis factor receptor at a concentration of at least 1,500 pg/ml. While the specification discloses “soluble tumor necrosis factor receptor 1” or sTNF-R1, however, the broader term of “soluble tumor necrosis factor receptor” is not supported by the instant specification. There is no disclosure in the specification for other types of sTNF receptors known in the art or their concentration in the claimed composition. It is understood that there are at least two different sTNFR known in the art: sTNFR1 and sTNFR2. 
Applicant is advised to amend the claims to disclose sTNF-R1 instead of sTNF-R. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 is dependent on claim 37, and discloses that the concentrating includes contacting the liquid volume with polyacrylamide beads. However, claim 37 discloses that the contacting the liquid volume is carried out with a filter. Since polyacrylamide beads of claim 38 is not considered as a filter, claim 38 does not further limit the subject matter of claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	Claim 16 is interpreted as a method of treating inflammation in a subject comprising: concentrating a volume comprising whole blood cells to produce a therapeutic composition, and administering the composition to a site of inflammation in the subject. The claim discloses that the white blood cells in the volume are between 4,000 cells/l and 33,000 cells/l. According to Table 3 of the instant specification, the concentration of 4,000 cells/l (i.e. 5.5+1.5 K/l) would be for the WBC concentration of whole blood. Thus, the claim is interpreted to concentrate the whole blood, and the concentrate of whole blood, including PRP, would read into the claimed composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17, 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mishra (US 2007/0184029) as evidenced by Barrett et al. (US017/0296700), Wasai et al. (2020, Scientific Reports) and Harvest Platelet Concentrate System (2017, Harvest TerumoBCT brochure).
Mishra teaches a method of treating inflammation by administering the platelet releasate formulation (para. 2, 106-107). Mishra teaches that the releasate is prepared from PRP using whole blood of a patient (para. 109-110).
The PRP produced by using centrifugation is considered to meet the step of concentrating a volume comprising white blood cells, i.e. whole blood.
Regarding the limitation of claim 17 directed to the concentration of IL-1ra being at least 10,000 pg/ml, Mishra does not teach the limitation. However, it is considered that the PRP of Mishra inherently contain IL-1ra at the claimed concentration because the concentration of IL-1ra of PRP is more than 10,000 pg/ml according to Barrett. Figure 28 of Barrett shows the concentration of IL1RA from PRPs prepared from whole blood (1A-1D, 2A-2D, 3A-3D, 4A-4D; see para. 31) being more than 10 ng/ml (10,000 pg/ml) in a range of about 15 up to about 40 ng/ml (i.e. 15,000-40,000 pg/ml). 
It is noted that 1E, 2E, 3E and 4E of Fig. 28 has less than 10,000 pg/ml of IL-1ra. According to Fig. 23 of Barrett, 1E, 2E, 3E and 4E are corresponding to those with less than 1x103 WBC/l in the PRP (leukocyte-poor PRP), whereas those showing more than 10,000 pg/ml of IL-1ra (i.e. 1A-1D, 2A-2D, 3A-3D, 4A-4D of Fig. 28) are with higher concentration of WBC at about 5-40 x103 WBC/l (leukocyte-rich PRP). 
Wasai et al. teach that there are leukocyte-rich PRP (LR-PRP) and leukocyte-poor PRP (LP-PRP) based on a purification system used for PRP preparation. According to Figure 1(e) of Wasai et al., LR-PRP (group Z; PRP prepared by using APS kit of Biomet) of healthy subject has average of around 50,000 pg/ml of IL-1RA. Wasai et al. teach that the LR-PRP produced by APS from healthy donors contain about 530 x102 WBC/l or 53 x103 WBC/l whereas LP-PRP from healthy donors contains 0.74 x102 WBC/l (see Table 2). These teachings of Wasai et al. are consistent with the teachings of Barrett and thus, LR-PRP would inherently contain IL-1ra at the claimed concentration.
Mishra teaches that the PRP is prepared by using Harvest centrifuge unit (para. 109). According to Harvest® platelet concentrate system, the PRP prepared by the system would enrich WBCs at the concentration of about 21x103/l (see p.2, 3rd col., Table). Therefore, the PRP of Mishra is leukocyte-rich PRP, and thus, the PRP of Mishra inherently contain IL-1ra at the concentration as claimed as evidenced by Barrett, Wasai et al. and Harvest brochure. 
Regarding the concentration of sTNFR, Mishra’s PRP would inherently contain sTNFR at the claimed concentration. This is because Wasai et al. teach that LR-PRP contains around 500-1000 pg/ml of sTNF-R1 or around 700-2300 pg/ml of sTNF-R2 (see Fig. 1(d)). Thus, the LR-PRP of Mishra would inherently contain comparable amount of sTNF-R1 and sTNF-R2 as Wasai et al. The amount of sTNF-R1 as well as sTNF-R2 would meet the claimed concentration of claim 40.
Thus, the reference anticipates the claimed subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 37-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,701,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘728 patent disclose a method of treating inflammation involving substantially similar method steps as the claims of the instant invention. While the claims of the ‘728 disclose that the composition utilized in the method comprises soluble tumor necrosis factor receptor-1, they do not disclose the claimed concentration of at least 1,500 pg/ml. However, since the composition of the ‘728 patent is identical to the claimed composition of the instant application, it is expected to contain the same amount of soluble tumor necrosis factor receptor-1. Thus, the claims of the ‘728 patent render the claims of the instant application obvious. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 16-17, 39-40 are currently rejected under 35 USC §102. Applicant is advised to amend claim 16 to disclose “polyacrylamide beads” to obviate the rejection.
Claim 38 is currently rejected under 35 USC §112(d). Applicant is advised to cancel the claim upon the amendment to claim 16 as suggested above.
Claims 46 and 53 are currently rejected under 35 USC §112. Applicant is advised to amend the “soluble tumor necrosis factor receptor” to “soluble tumor necrosis factor receptor 1” to obviate the claim rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632